DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed after the mailing date of the Final Rejection on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/19/2021 was filed after the mailing date of the Final Rejection on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
This communication in response to the request for continued examination (RCE) filed on 11/24/2020 in response to the Final Rejection mailed on 07/24/2020. Claims 1-9 and 11-23 were pending. Claims 1, 7, 13, 18 and 23 have been amended. Claim 8 has been cancelled. Claim 24 has been added. Claims 1-7, 9 and 11-24 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 13-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over RIOUX (US 20070121423) hereinafter “RIOUX” in view of Browd et al. (US 20170099479 A1) hereinafter “Browd”.

Regarding claim 1 (Currently Amended), RIOUX teaches a mediated-reality visualization system (0028, 0036; Figs. 2, 5; ‘head-mounted display 200’), comprising: 
a head-mounted display assembly ([0028]; Figure 2; ‘head-mount dispay200’) comprising - 
a front side facing a first direction (Figures 1 and 2; wherein when the head-mount display is worn, front side is facing first direction in the direction of user’s viewing direction); 
a rear side opposite the front side and facing a second direction opposite the first, the rear side configured to face a user's face when worn by the user (Figures 1 and 2; wherein when the head-mount display is worn, rear side is facing second direction to the direction of user’s face opposite to the first direction); and 
a stereoscopic display device facing the second direction, the stereoscopic display device comprising a first display and a second display, wherein, when the head-mounted display assembly is worn by the user, the first display is configured to display an image to a right eye of the user and the second display is configured to display an image to a left eye of the user ([0028], [0036] and [0039]; Figures 2 and 5; ‘right eye camera 520a’ and ‘left eye camera 520b’); 
an imaging assembly including a plurality of imaging devices configured to capture light-field data ([0028]; Figure 2; ‘cameras 210a and 210b’); and 
[0028] and [0036]-[0046]; Figures 2 and 5; ‘a control unit 521’), the computing device configured to – 
receive the light-field data from the imaging assembly ([0027] and [0028]; Figures 2 and 5); 
process the light-field data to render first and second virtual cameras ([0027] and [0028]; Figures 2 and 5; “each display system may use a liquid-crystal diode device or an organic light-emitting diode device”); and 
present a real-time stereoscopic image via the stereoscopic display device by displaying an image from the first virtual camera at the first display and displaying an image from the second virtual camera at the second display ([0028] and [0036]-[0046]; Figures 2 and 5; ‘video cameras 520a, 520b are disposed respectively in front of the right eye and the left eye to acquire images of the real environment in front of the right eye and the left eye’).
RIOUX failed to disclose exclusively a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly;
the computing device configured to – 
receive the position of the head-mounted display assembly from the tracker;
process the light-field data based at least in part on the position of the head-mounted display assembly to render first and second virtual cameras ([0027] and [0028]; Figures 2 and 5; “each display system may use a liquid-crystal diode device or an organic light-emitting diode device”) at positions different from a position of any one of the imaging devices. 
Browd, however, shows in the same endeavor, a tracker configured to track a position of the head-mounted display assembly, wherein the tracker is separate and spaced apart from the head-mounted display assembly (0023; Figure 1B; “[0023] First and second eye trackers 121a-b are disposed over the rearward surface 107 of the frame 103, adjacent to the first and second displays 119a-b. The first eye tracker 121a can be positioned within the right-eye portion 104a of the frame 103, and can be oriented and configured to track the movement of a user's right eye while a user wears the assembly 100. Similarly, the second eye tracker 121b can be positioned within the left-eye portion 104b of the frame 103, and can be oriented and configured to track the movement of a user's left eye while a user wears the assembly 100. … ”);
the computing device configured to – 
receive the position of the head-mounted display assembly from the tracker (0023; Figure 1B; “[0023] … The first and second eye trackers 121a-b can be configured to determine movement of a user's eyes and can communicate electronically with the control electronics 115a-b.”);
process the light-field data based at least in part on the position of the head-mounted display assembly to render first and second virtual cameras  at positions different from a position of any one of the imaging devices (0038-0040, 0042 and 0046; Figures 4 and ; “virtual camera 409”). 
It would have been obvious to person of having ordinary skilled in the art before the effective filling date of the invention to modify the system of RIOUX with the imaging 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). The Examiner is not proposing a bodily incorporation of RIOUX prior art and Browd prior art, rather the Examiner is combining the methodology of Browd prior art to the teaching of RIOUX prior art.

Regarding claim 4 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1. Browd further shows wherein the imaging assembly is coupled to an articulated arm positionable over a working site (0032; Figure 3; wherein the surgical site is working site).

Regarding claim 5 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1. RIOUX further shows wherein the first and second virtual cameras are rendered at positions corresponding to eye positions of a user of the head-mounted display assembly (Figure 2; wherein the positions of camera 210a and 210b corresponding he user’s eye position).  

Regarding claim 6 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1, and have been rejected for the same reasons of obviousness as used above. 

Regarding claim 7 (Currently Amended), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1 as shown above. Browd further shows the image from virtual camera comprises a non-planar focal surface (0036; Figs. 4A-4I), and wherein focal surface corresponds to an estimated surface geometry of an imaged scene (0045).

Regarding claim 13 (Currently Amended), Claim 13 have limitations similar to those treated in the rejection to claim 1 above and have been rejected for the same reasons of obviousness as used above. 

Regarding claim 14 (Original), Claim 14 has limitation similar to those treated in the rejection of claim 2. Therefore, claim 14 is rejected for the same reasons of obviousness as used on the rejection to claim 2 above.
Regarding claim 15 (Original), Claim 15 has limitation similar to those treated in the rejection of claim 5. Therefore, claim 15 is rejected for the same reasons of obviousness as used on the rejection to claim 5 above.

Regarding claim 17 (Original), Browd further shows the computing device is configured to render the at least one virtual camera by rendering an enlarged view of a portion of a captured light field ([0044]; “[0044] … the enlarged view can be rendered closer to the surgeon and at a different angle. …”).  

Regarding claim 18 (Currently Amended), Method claim 18  is drawn to the method of using the corresponding system claimed in claims 1 or 13. Therefore method claim 18 corresponds to system claims 1 or 13 and is rejected for same reasons of obviousness as used above.

Regarding claim 19 (Original), Method claim 19  is drawn to the method of using the corresponding system claimed in claims 1 and 13. Therefore method claim 19 corresponds to system claims 1 and 13 and is rejected for same reasons of obviousness as used above.

Regarding claim 20 (Original), Method claim 20 is drawn to the method of using the corresponding system claimed in claims 5 and/or 15. Therefore method claim 20 corresponds to system claims 5 and/or 15 and is rejected for same reasons of obviousness as used above.
Regarding claim 22 (Original), Method claim 22 is drawn to the method of using the corresponding system claimed in claim 17. Therefore method claim 22 corresponds to system claim 17 and is rejected for same reasons of obviousness as used above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RIOUX in view of Browd as applied to claims 1 and 13 above, and further in view of Tesar (US 20140005485 A1) hereinafter referred to as “Tesar”.

Regarding claim 2 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly comprises at least 8 imaging devices.
However, in the same field of endeavor, Tesar shows the imaging assembly comprises at least 8 imaging devices (0193; “… This system can be designed to support eight or more camera inputs using two Matrox Solios eA/XA, 4 input, analog frame grabber boards.”). 
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the system of Tesar to modify the teachings of RIOUX in view of Browd because the eight or more camera offer an ability to take picture an enhanced and better quality picture and yields a predictable result.



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RIOUX in view of Browd as applied to claims 1 and 13 above, and further in view of Gabara (US 20140375772 A1) hereinafter “Gabara”.

Regarding claim 3 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly comprises a plenoptic camera.  
However, in the same field of endeavor Gabara shows the imaging assembly comprises a plenoptic camera ([0013], [0020] and [0049]; Figures 8A-B;‘plenoptic camera 7-1’ and/or ‘plenoptic camera 7-6’) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the plenoptic camera of Gabara to modify the teachings of RIOUX in view of Browd because the plenoptic camera offer an ability to take picture … using the original Light Field Photograph (LFP) image (please see, Gabara: [0004]).

Regarding claim 14 (Original), Claim 14 has limitation similar to those treated in the rejection of claim 3. Therefore, claim 14 is rejected for the same reasons of obviousness as used on the rejection to claim 3 above.



Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RIOUX in view of Browd as applied to claims 1 and 18 above, further in view of Bar-Zeev et al. (US 201200688913 A1) hereinafter referred to as “Bar-Zeev”, and further in view of Sauer et al. (US 20020075201 A1) hereinafter referred to as “Sauer”.

Regarding claim 9 (Previously presented), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1 as shown above, but failed to show wherein the computing device is further configured to:
receive auxiliary image data, wherein the auxiliary image data comprises at least one of fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data; 
process the auxiliary image data; and 
present a processed auxiliary image from the auxiliary image data at the first display and/or the second display.  
However, in the same field of endeavor, Bar-Zeev shows wherein the computing device is further configured to:
receive auxiliary image data ([0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’); 
process the auxiliary image data  ([0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’); and 
[0043]-[0045] and [0079]-[0080]; Figures 1 and 4; ‘augmented reality image of 104’ and ‘image 132’) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the teaching of RIOUX in view of Browd and Bar-Zeev in order to include the augmented image for various application (please see, Bar-Zeev: [0001]).
RIOUX in view of Browd and further in view of Bar-Zeev shows the mediated-reality visualization system of claim 9, but failed to show wherein the auxiliary image data comprises at least one of: fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data.  
However, in the same field of endeavor, Sauer shows wherein the auxiliary image data ([0007]; ‘… A view of a patient's internal anatomical structures may be overlaid onto a real view of the patient.’) comprises at least one of: fluorescence image data, magnetic resonance imaging data, computed tomography image data, X-ray image data, anatomical diagram data, and vital-signs data ([0031]; i.e. MRI, CAT scan, and/or  i.e. the patient’s internal anatomical structures) is known.  
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of RIOUX in view of Browd and further in view of Bar-Zeev with Sauer in order to include auxiliary image data to provide guidance to a user (please see, Sauer: [0007]).
Regarding claim 21 (Original), Method claim 21 is drawn to the method of using the corresponding system claimed in claim 9. Therefore method claim 21 corresponds to system claim 9 and is rejected for same reasons of obviousness as used above.


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over RIOUX in view of Browd as applied to claims 1 and 13 above, and further in view of Stafford et al. (US 20180018827 A1) hereinafter “Stafford”.

Regarding claim 11 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1, but failed to show wherein the computing device is further configured to present the real-time stereoscopic image to a second head-mounted display assembly.  
However, in the same field of endeavor, Stafford shows wherein the computing device is further configured to present the real-time stereoscopic image to a second head-mounted display assembly ([0116] and [0142]; figures 2A, 3A) is known.
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to combine the teaching of RIOUX in view of Browd and Stafford in order to give another head-mounted display device user same or real-time stereoscopic image in order to share the view or to use for other purposes such approval and disapproval of contents displayed on the first head-mounted display device (please see, Stafford: [0136]).

Regarding claim 16 (Original), Claim 16 has limitation similar to those treated in the rejection of claim 11. Therefore, claim 16 is rejected for the same reasons of obviousness as used on the rejection to claim 11 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over RIOUX in view of Browd as applied to claim 1 above, and further in view of Jansen et al. (US 20080004533 A1) hereinafter “Jansen”.

Regarding claim 12 (Original), RIOUX in view of Browd shows the mediated-reality visualization system of claim 1, but failed to show wherein the imaging assembly further comprises: 
a plurality of separately controllable light sources configured to illuminate a scene to be imaged; and 
a projector configured to project an image into the scene to be imaged.
However, in the same field of endeavor, Jansen shows the imaging assembly ([0018]; Figure 1; ‘the optical imaging system 100’) further comprises: 
a plurality of separately controllable light sources configured to illuminate a scene to be imaged ([0022]-[0023] and [0025]; Figure 1; ‘the illumination light sources 170’); and 
a projector configured to project an image into the scene to be imaged ([0018] and [0029]; Figure 1; ‘projector 130’ and ‘The projector is configured to project a visible representation of the captured image onto the site during surgery’) is known.
please see, Jansen: [0025]).



Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9 and 11-24 have been considered but are moot based on new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482